Exhibit 10.9
March 28, 2011
R. Martin Emanuele
4406 Maroon Circle
Broomfield, CO 80023
Dear Marty:
ADVENTRX Pharmaceuticals, Inc. (the “Company”) offers to employ you on a
full-time basis on the terms and conditions stated in this letter agreement.
This letter agreement will become effective upon the closing of the Merger (as
defined in that certain Agreement And Plan Of Merger by and among Adventrx
Pharmaceuticals, SRX Acquisition Corporation, SynthRx, Inc. and R. Martin
Emanuele, as Stockholders Agent, dated February 12, 2011 (the “Agreement”)).
Your starting date will be April 27, 2011.
The Company will employ you as Senior Vice President, Development reporting to
the Company’s Chief Executive Officer (the “CEO”), Brian M. Culley. You
acknowledge that, in this position, you may become a “Section 16 reporting
person,” which means the Company would be required to disclose certain personal
information about you in its filings with the U.S. Securities and Exchange
Commission and its other public disclosures, and you agree and consent to the
Company’s disclosure of such information. Subject to oversight and approval by
the CEO and the Company’s Board of Directors, you will be responsible for
planning and directing the development and regulatory approval of purified P188,
including the design and execution of clinical trials, providing support to
other functional areas in connection with the P188 program and for such other
responsibilities that are consistent with your position and title as may be
assigned to you from time to time by the CEO and/or the Company’s Board of
Directors. The Company understands and agrees that you have substantial prior
experience with the P188 compound and, during the first 12 months of your
employment with us, as part of decision-making with respect to CMC and
regulatory matters, will request the leadership of its CMC and regulatory
functional areas to give your viewpoints due consideration in light of your
background.
Your initial annual base salary shall be $275,000, less standard payroll
deductions and withholding, which would be payable in accordance with our
standard payroll policies.
You will be eligible for an incentive award payable in cash or stock, the target
amount of which will be 30% of base salary earned in calendar year 2011, based
on the Company’s achievement of corporate goals determined from time to time by
our Board of Directors (or a committee thereof) and/or your achievement of
personal goals determined from time to time by you and Mr. Culley. In the event
the Company adopts a short-term incentive/bonus plan in the future, subject to
the foregoing, this incentive award will be granted subject to, but you will
otherwise participate as set forth in, such plan on the same terms and
conditions generally applicable to other similarly situated employees of the
Company.
If your employment with the Company terminates at any time as a result of an
Involuntary Termination (as defined below), and you deliver (and do not revoke)
the Release (as defined below), then you shall receive the following severance
benefits:
(a) An amount payable by the Company to you equal to (i) the difference, if
positive, between $275,000 and the actual amount of base salary paid to you
while a Company employee plus, (ii) nine (9) months (the “Benefit Period”) of
your then-current base salary, less standard withholdings, which amount shall be
payable in a lump-sum on the date determined as described below.

 

 



--------------------------------------------------------------------------------



 



R. Martin Emanuele
March 28, 2011
Page 2 of 4
(b) An amount payable by the Company to you equal to the estimated cost of
continuing your health care coverage and the coverage of your dependents who are
covered at the time of the Involuntary Termination under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, for a period equal to the
Benefit Period, which amount shall be payable in a lump-sum on the date
determined as described below.
As a condition of receiving the foregoing benefits, you must execute and not
revoke a general release of claims, which will also confirm any post-termination
obligations and/or restrictions applicable to you (the “Release”), such that the
Release becomes effective no later than 60 days following the Termination Date
(as defined below) (the “Release Deadline”). Such benefits shall be paid on the
date the Release is effective; provided, however, that, in the event your
separation occurs at a time during the calendar year where it would be possible
for the Release to become effective in the calendar year following the calendar
year in which your separation occurs, any severance that would be considered
deferred compensation (as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”)) will be paid within fifteen (15) days
following the Release Deadline.
“Termination Date” shall mean the effective date of your “separation from
service” within the meaning of Section 409A (the “Separation from Service”). If
upon the Termination Date you are a “specified employee” (as defined in
Section 409A), then solely to the extent necessary to comply with Section 409A
and avoid the imposition of taxes under Section 409A, the Company shall defer
payment of any deferred compensation (as defined in Section 409A) which is
payable as a result of and within six (6) months following the Separation from
Service until the earlier of: (a) the first business day of the seventh month
following the Separation from Service, or (b) ten (10) days after the Company
receives written notification of your death. All such delayed payments shall be
made without accrual of interest.
“Cause” shall mean (i) any significant act of personal dishonesty by you in
connection with your responsibilities as an employee; (ii) acts or omissions
constituting recklessness or willful misconduct on your part with respect to
your obligations or otherwise relating to the business of the Company; (iii) any
material breach or continued willful violations by you of your obligations to
the Company, including under any offer letter, confidentiality and inventions
assignment agreement or other agreement by and between you and the Company
(other than in your capacity as a signatory to the Agreement in your capacity as
Stockholders’ Agent), which is not cured during a period of thirty (30) days
after written notice from the Company; (iv) your conviction (including any plea
of guilty or nolo contendere) of any felony or other criminal act involving
dishonesty or moral turpitude; or (v) any material failure by you to comply with
written policies of the Company

 

 



--------------------------------------------------------------------------------



 



R. Martin Emanuele
March 28, 2011
Page 3 of 4
“Involuntary Termination” shall mean (i) without your express written consent, a
material reduction or alteration of your duties, position or responsibilities
relative to your duties, position or responsibilities in effect immediately
prior to such reduction or alteration, or your removal from such position,
duties or responsibilities; (ii) without your express written consent, a
material reduction by the Company of your base salary as in effect immediately
prior to such reduction; (iii) without your express written consent, the
relocation of your principal place of employment with the Company by more than
fifty (50) miles and (iv) any termination of your employment by the Company
without Cause. Except in the case of a termination of you by the Company without
Cause, an “Involuntary Termination” shall not be deemed to occur until the
Company has received written notice from you of the occurrence of an Involuntary
Termination and had thirty (30) days after the Company’s receipt of such notice
to cure or remedy such Involuntary Termination (the “Remedy Period”). Any such
notice provided by you shall indicate the specific termination provision relied
upon, shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination under the provision so indicated, and shall
specify the Termination Date. In order to be effective, a resignation for
Involuntary Termination must occur within ten (10) business days after the end
of the Remedy Period in which the Company failed to cure or remedy the
Involuntary Termination and you must have provided the foregoing written notice
of the occurrence of an Involuntary Termination event to the Company within
ninety (90) days of your awareness of the initial existence of the applicable
Involuntary Termination event. The items referenced above constitute the
exclusive list of the reasons that shall be considered “Involuntary Termination”
for the termination of your employment by you as an Involuntary Termination.
As our employee, you would be entitled to participate in our employee benefit
programs, including our medical, dental, life insurance and 401(k) programs, on
the same terms as our other full-time employees. These programs, as well as
other employee benefits and policies, are described in further detail in our
Policies and Procedures Manual. We reserve the right to modify or amend at our
sole discretion the terms of any and all employee benefit programs from time to
time without advance notice to our employees. Notwithstanding our employee
vacation policy set forth in the Policies and Procedures Manual, you will be
entitled to 20 vacation days per year, which will accrue in accordance with our
general vacation accrual policy, including any maximum accrual limits set forth
therein.
Your employment with us will be “at will” and not for a specified term. We make
no express or implied commitment that your employment will have a minimum or
fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause. We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason. Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement. The at-will nature of your
employment described in this letter agreement shall constitute the entire
agreement between you and ADVENTRX concerning the nature and duration of your
employment. Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our Chief Executive Officer or
President.
Our proprietary rights and confidential information are among our most important
assets. In addition to signing this letter agreement, as a condition to your
employment you must also sign the Confidential Information, Non-Solicitation and
Invention Assignment Agreement for Employees presented to you concurrently
herewith (the “Company Confidentiality Agreement”). As more fully described in
the Company Confidentiality Agreement, we require that, in the course of your
employment with us, you not use or disclose to us any confidential information,
including trade secrets, of any former employer or other person to whom you have
an obligation of confidentiality. Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by us. During our discussions about your proposed job duties, you
assured us that you would be able to perform those duties within the guidelines
just described. Accordingly, you further agree that you will not bring on to our
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.

 

 



--------------------------------------------------------------------------------



 



R. Martin Emanuele
March 28, 2011
Page 4 of 4
In addition, as an employee, we require that you comply with all of our policies
and procedures, including, without limitation, our Policies and Procedures
Manual, Code of Business Conduct and Ethics and our Insider Trading and
Disclosure Policy, copies of which will, at your request, be provided to you
prior to your beginning work with us. You may be required to sign certain
documents acknowledging your receipt and understanding of these and other
documents. Violation of any or our policies or procedures would be cause for
disciplinary action including termination.
Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States. If you
make any misrepresentations to us or omit to state a material fact necessary in
order to make another statement made not misleading in connection therewith, we
may void this letter agreement or, if you are already employed, terminate your
employment.
This letter agreement and documents attached hereto, if any, or referenced
herein shall be governed pursuant to the laws of the State of California as
applied to agreements between California residents entered into to be performed
entirely within California.
If any portion of this letter agreement shall, for any reason, be held invalid
or unenforceable, or contrary to public policy or any law, the remainder of this
letter agreement shall not be affected by such invalidity or unenforceability,
but shall remain in full force and effect, as if the invalid or unenforceable
term or portion thereof had not existed within this letter agreement.
If you accept and agree with the terms and conditions set forth in this letter
agreement, please so indicate by countersigning below. Please sign below to
accept the terms and conditions set forth herein and return the fully executed
letter to me by April 5, 2011. You should keep one copy of this letter agreement
for your own records.
Sincerely,

         
ADVENTRX Pharmaceuticals, Inc.
  ACCEPTED AND AGREED:    
 
       
/s/ Brian M. Culley
 
Brian M. Culley
  /s/ R. Martin Emanuele
 
R. Martin Emanuele    
Chief Executive Officer
       
 
  Date: April 5, 2011    

 

 